Cite as: 588 U. S. ____ (2019)             1

                    SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 19A230
                          _________________


  WILLIAM P. BARR, ATTORNEY GENERAL, ET AL. v.
     EAST BAY SANCTUARY COVENANT, ET AL.
                 ON APPLICATION FOR STAY
                      [September 11, 2019]

   The application for stay presented to JUSTICE KAGAN and
by her referred to the Court is granted. The district court’s
July 24, 2019 order granting a preliminary injunction and
September 9, 2019 order restoring the nationwide scope of
the injunction are stayed in full pending disposition of the
Government’s appeal in the United States Court of Appeals
for the Ninth Circuit and disposition of the Government’s
petition for a writ of certiorari, if such writ is sought. If a
writ of certiorari is sought and the Court denies the peti-
tion, this order shall terminate automatically. If the Court
grants the petition for a writ of certiorari, this order shall
terminate when the Court enters its judgment.

   JUSTICE SOTOMAYOR, with whom JUSTICE GINSBURG
joins, dissenting from grant of stay.
   Once again the Executive Branch has issued a rule that
seeks to upend longstanding practices regarding refugees
who seek shelter from persecution. Although this Nation
has long kept its doors open to refugees—and although the
stakes for asylum seekers could not be higher—the Govern-
ment implemented its rule without first providing the pub-
lic notice and inviting the public input generally required
by law. After several organizations representing immi-
grants sued to stop the rule from going into effect, a federal
district court found that the organizations were likely to
prevail and preliminarily enjoined the rule nationwide. A
2        BARR v. EAST BAY SANCTUARY COVENANT

                   SOTOMAYOR, J., dissenting

federal appeals court narrowed the injunction to run only
circuit-wide, but denied the Government’s motion for a com-
plete stay.
   Now the Government asks this Court to intervene and to
stay the preliminary decisions below. This is an extraordi-
nary request. Unfortunately, the Court acquiesces. Be-
cause I do not believe the Government has met its weighty
burden for such relief, I would deny the stay.
   The Attorney General and Secretary of Homeland Secu-
rity promulgated the rule at issue here on July 16, 2019.
See 84 Fed. Reg. 33829. In effect, the rule forbids almost
all Central Americans—even unaccompanied children—to
apply for asylum in the United States if they enter or seek
to enter through the southern border, unless they were first
denied asylum in Mexico or another third country. Id., at
33835, 33840; see also 385 F. Supp. 3d 922, 929–930 (ND
Cal. 2019).
   The District Court found that the rule was likely unlaw-
ful for at least three reasons. See id., at 938–957. First,
the court found it probable that the rule was inconsistent
with the asylum statute, 94 Stat. 105, as amended, 8
U.S. C. §1158. See §1158(b)(2)(C) (requiring that any reg-
ulation like the rule be “consistent” with the statute). Sec-
tion 1158 generally provides that any noncitizen “physi-
cally present in the United States or who arrives in the
United States . . . may apply for asylum.” §1158(a)(1). And
unlike the rule, the District Court explained, the statute
provides narrow, carefully calibrated exceptions to asylum
eligibility. As relevant here, Congress restricted asylum
based on the possibility that a person could safely resettle
in a third country. See §1158(a)(2)(A), (b)(2)(A)(vi). The
rule, by contrast, does not consider whether refugees were
safe or resettled in Mexico—just whether they traveled
through it. That blunt approach, according to the District
Court, rewrote the statute. See 385 F. Supp. 3d, at 939–
947, 959.
                  Cite as: 588 U. S. ____ (2019)             3

                    SOTOMAYOR, J., dissenting

   Second, the District Court found that the challengers
would likely prevail because the Government skirted typi-
cal rulemaking procedures. Id., at 947–951. The District
Court noted “serious questions” about the rule’s validity be-
cause the Government effected a sea change in immigration
law without first providing advance notice and opportunity
for public comment. Id., at 930; see also 5 U.S. C. §553.
The District Court found the Government’s purported jus-
tifications unpersuasive at the preliminary-injunction
stage. 385 F. Supp. 3d, at 948–951 (discussing statutory
exceptions to notice-and-comment procedures).
   Last, the District Court found the explanation for the rule
so poorly reasoned that the Government’s action was likely
arbitrary and capricious. See id., at 951–957; 5 U.S. C.
§706. On this score, the District Court addressed the Gov-
ernment’s principal justifications for the rule: that failing
to seek asylum while fleeing through more than one country
“raises questions about the validity and urgency” of the asy-
lum seeker’s claim, 84 Fed. Reg. 33839; and that Mexico,
the last port of entry before the United States, offers a fea-
sible alternative for persons seeking protection from perse-
cution, id., at 33835, 33839–33840. The District Court ex-
amined the evidence in the administrative record and
explained why it flatly refuted the Government’s assump-
tions. 385 F. Supp. 3d, at 951–957. A “mountain of evi-
dence points one way,” the District Court observed, yet the
Government “went the other—with no explanation.” Id., at
955.
   After the District Court issued the injunction, the Ninth
Circuit declined the Government’s request for a complete
stay, reasoning that the Government did not make the re-
quired “ ‘strong showing’ ” that it would likely succeed on the
merits of each issue. ___ F. 3d ___ (2019), 2019 WL
3850928, *1 (quoting Hilton v. Braunskill, 481 U.S. 770,
776 (1987)). Narrowing the injunction to the Circuit’s bor-
ders, the Ninth Circuit expedited the appeal and permitted
4        BARR v. EAST BAY SANCTUARY COVENANT

                   SOTOMAYOR, J., dissenting

the District Court to consider whether additional facts
would warrant a broader injunction. 2019 WL 3850928, *2–
*3.
   The lower courts’ decisions warrant respect. A stay pend-
ing appeal is “extraordinary” relief. Williams v. Zbaraz,
442 U.S. 1309, 1311 (1979) (Stevens, J., in chambers); see
also Maryland v. King, 567 U.S. 1301, 1302 (2012)
(ROBERTS, C. J., in chambers) (listing stay factors). Given
the District Court’s thorough analysis, and the serious
questions that court raised, I do not believe the Government
has carried its “especially heavy” burden. Packwood v. Sen-
ate Select Comm. on Ethics, 510 U.S. 1319, 1320 (1994)
(Rehnquist, C. J., in chambers). The rule here may be, as
the District Court concluded, in significant tension with the
asylum statute. It may also be arbitrary and capricious for
failing to engage with the record evidence contradicting its
conclusions. It is especially concerning, moreover, that the
rule the Government promulgated topples decades of set-
tled asylum practices and affects some of the most vulnera-
ble people in the Western Hemisphere—without affording
the public a chance to weigh in.
   Setting aside the merits, the unusual history of this case
also counsels against our intervention. This lawsuit has
been proceeding on three tracks: In this Court, the parties
have litigated the Government’s stay request. In the Ninth
Circuit, the parties are briefing the Government’s appeal.
And in the District Court, the parties recently participated
in an evidentiary hearing to supplement the record. In-
deed, just two days ago the District Court reinstated a na-
tionwide injunction based on new facts. See East Bay Sanc-
tuary Covenant v. Barr, No. 4:19–cv–4073, Doc. 73 (ND
Cal., Sept. 9, 2019). Notably, the Government moved to
stay the newest order in both the District Court and the
Ninth Circuit. (Neither court has resolved that request,
though the Ninth Circuit granted an administrative stay to
allow further deliberation.) This Court has not considered
                  Cite as: 588 U. S. ____ (2019)            5

                   SOTOMAYOR, J., dissenting

the new evidence, nor does it pause for the lower courts to
resolve the Government’s pending motions. By granting a
stay, the Court simultaneously lags behind and jumps
ahead of the courts below. And in doing so, the Court side-
steps the ordinary judicial process to allow the Government
to implement a rule that bypassed the ordinary rulemaking
process. I fear that the Court’s precipitous action today
risks undermining the interbranch governmental processes
that encourage deliberation, public participation, and
transparency.
                         *      *    *
   In sum, granting a stay pending appeal should be an “ex-
traordinary” act. Williams, 442 U.S., at 1311. Unfortu-
nately, it appears the Government has treated this excep-
tional mechanism as a new normal. Historically, the
Government has made this kind of request rarely; now it
does so reflexively. See, e.g., Vladeck, The Solicitor General
and the Shadow Docket, 133 Harv. L. Rev. (forthcoming
Nov. 2019). Not long ago, the Court resisted the shortcut
the Government now invites. See Trump v. East Bay Sanc-
tuary Covenant, 586 U. S. ___ (2018). I regret that my col-
leagues have not exercised the same restraint here. I re-
spectfully dissent.